U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                             No. ACM S32407
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                          Daniel A. DURAN
           Technical Sergeant (E-6) U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 31 May 2017
                         ________________________

Military Judge: Shelly W. Schools.
Approved sentence: Bad-conduct discharge, confinement for 4 months,
and reduction to E-1. Sentence adjudged 10 May 2016 by SpCM con-
vened at Dyess Air Force Base, Texas.
For Appellant: Major Johnathan D. Legg, USAF.
For Appellee: Major Meredith L. Steer, USAF; Captain Tyler B.
Musselman, USAF; Gerald R. Bruce, Esquire.
Before MAYBERRY, JOHNSON, and SPERANZA, Appellate Military
Judges.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 18.4.
                       ________________________


PER CURIAM:
    A military judge sitting as a special court-martial convicted Appellant,
consistent with his pleas pursuant to a pretrial agreement, of wrongful use of
methamphetamine on divers occasions and wrongful use of cocaine, in viola-
tion of Article 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §
                  United States v. Duran, No. ACM S32407


912a. The adjudged and approved sentence included a bad-conduct discharge,
confinement for four months, and reduction to E-1.
    Appellant’s case was submitted for review on its merits. The terms of Ap-
pellant’s pretrial agreement with the convening authority required the con-
vening authority to, inter alia, defer any adjudged reduction in grade until
action. During our review of Appellant’s case under Article 66(c), UCMJ, 10
U.S.C. § 866(c), we noted that the convening authority’s action failed to re-
flect the deferral of Appellant’s reduction to E-1.
    Although we find that the approved findings and sentence are correct in
law and fact, and no error materially prejudicial to Appellant’s substantial
rights occurred, inattention to detail and post-trial error nevertheless compel
us to—once again—order a corrected action and court-martial order. See Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).
    The record of trial is returned to The Judge Advocate General for remand
to the convening authority for modification of the convening authority’s ac-
tion and promulgation of a new court-martial order consistent with this opin-
ion. Article 66(e), UCMJ, 10 U.S.C. § 866(e). Thereafter, the record of trial
will be returned to this court for completion of appellate review under Article
66, UCMJ, 10 U.S.C. § 866.


                 FOR THE COURT



                 KURT J. BRUBAKER
                 Clerk of the Court




                                      2